DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to Claims 1-10, in the reply filed on August 23, 2021 is acknowledged.  The traversal is on the ground that combined search and examination of the alleged inventions would not be a serious burden.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search, e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0287026 to Chakravarty et al. (“Chakravarty”).
See, e.g., Abstract, entire document.  The substantially planar spunbond layer is received and comprises multicomponent fibers.  Figure 1 and paragraphs [0036] and [0040].  The spunbond layer is subjected to heat at a temperature of about 120 degrees C. to stabilize the web.  Paragraph [0093].   The meltblown layer is placed over top of the spunbond layer and the composite structure is heated under pressure at a temperature of 127 degrees C. to effectuate bonding.  Paragraph [0097].  With regard to Claim 2, Chakravarty discloses that a second spunbond layer, similar to the first spunbond layer, can be provided to the composite to provide an SMS laminate structure.  Paragraphs [0039] and [0097].  With regard to Claim 3, Chakravarty discloses that the spunbond layer can comprise a sheath/core fiber structure wherein the core has a higher melting temperature than the sheath.  Paragraph [0090] and Table 3.  With regard to Claim 4, Chakravarty discloses using sheath/core fibers having a polyethylene or polypropylene sheath.  Paragraph [0038].  With regard to Claim 5, Chakravarty discloses using sheath/core fibers having a polyester core.  Paragraph [0041].  With regard to Claim 6, Chakravarty discloses that the core component of the fiber can be polylactic acid.  Paragraph [0090].  With regard to Claim 10, Chakravarty discloses that the meltblown layer can comprise polypropylene.  Table 5.  

Claims 1, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,761,322 to Raley (“Raley”).
With regard to Claim 1, Raley discloses a laminated fibrous web comprising a first fibrous layer and a second fibrous layer bonded to one another.  See, e.g., Abstract, entire document.  Raley discloses that a substantially planar spunbond layer is received on a roll, 

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chakravarty.
Chakravarty does not disclose specifically disclose the property related to LRV value.  Nonetheless, it is reasonable to presume the claimed feature is inherent to Chakravarty.  Support for the presumption is found because Chakravarty teaches providing a spunbonded layer having multicomponent fibers that undergoes processing conditions similar to those recited in Claim 1, i.e. being initially thermally bonded on its own, Chakravarty teaches i.e. being laid over top the spunbond layer and then undergoing a second thermal bonding step, in order to provide a material having improved barrier properties.  Paragraph [0030].  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  In the alternative, Chakravarty teaches that “[d]ue to the particular rheological and thermal properties of the polymers used to form the spunbond and meltblown layers, the bonding conditions (e.g., temperature and nip pressure) may be specifically selected to cause the low melting point aliphatic polyester of each layer to melt and flow.”  Paragraph [0047].  As such, the person having ordinary skill in the art readily understands that increased melting of the polymer will provide the composite with more film-like features compared to the original fabric before it is thermally bonded.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to modify the bonding temperature in order to provide improved barrier-film capabilities to the composite material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789